DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 06/08/2022  has been entered. Claims 1-24 are examined.  

Response to Arguments
With regards to claim objection, Applicant amendment overcomes the claim objection, Therefore, the objection is withdrawn. 
Applicant’s argument #1
Applicant argues that Kloberdans does not disclose the claimed “gateway device for use with a multicast domain name system (mDNS) client on a first subnet network and an mDNS server on a second subnetwork – See Page 10 
Examiner response To Applicant’s argument #1
The examiner respectfully disagrees. Kloberdans ‘s invention teaches  a CER 16 (gateway device) facilitate  communications between first device 26 (mDNS client) and second device 28 (mDNS server) (Fig.4;¶0025).
Applicant relied on his argument is that Kloberdans does not disclose that device 28 provide any service – see Remarks – Page 10. 
The examiner respectfully disagrees. Kloberdans’ s invention teaches  the CER 16 facilitates exchanges amongst any number or hierarchy of local links and  determining a first message suitable to facilitating service discovery across multiple local-links, e.g., an mDNS query message transmitted from the first device 26 over the first link 20. The first message is multicasted over the first link 20 to all connected devices and/or unicast to the CER 16 or other device to determine the presence of other connected devices, to announce services and/or to perform any number of other operations consistent with mDNS or other link-local messaging. The CER 16 may determine the first message and its suitability to be shared over the second link 22 or other links within the inside network 18 or other network within its domain (See ¶0021). 
Kloberdans further teaches that this  invention extends mDNS multicast queries and responses to other links or subnets to make the entire small office and home office (SoHo) act like one broadcast domain for mDNS messages, thereby enabling all devices with services to be discovered and advertised to all hosts on multiple networks in the SoHo.  mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services (¶ 0033).
Therefore, Kloberdans teaches that device 28 offers services as recited in claim 1.
 Note: claim 1 only recite that all devices in second subnetwork offering services. 

Applicant’s argument #2
Applicant argues that Kloberdans does not provide any discussion of a group destination address or a modified mDNS query that compels a response from those devices indicated by the group destination IP address. 

Examiner response To Applicant’s argument #2
The examiner respectfully disagrees. The claim recites “ wherein the modified  mDNS compels all devices within the second sub network offering services to reply with a corresponding response message”. 
Kloberdans’ s invention  teaches the response is issued as a first message 98 from the second device 28 following receipt of a corresponding query message ( e.g., see FIG. 4 or 5) and relayed to the first link 20 by the CER 16 as a second message 100. In this manner, the CER 16 is  configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing (¶0029).
Kloberdans’ s invention further teaches that the  invention extends mDNS multicast queries and responses to other links or subnets to make the entire small office and home office (SoHo) act like one broadcast domain for mDNS messages, thereby enabling all devices with services to be discovered and advertised to all hosts on multiple networks in the SoHo.  mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services (¶ 0033).
Therefore, Kloberdans teaches that mDNS query message or the corresponding second message 100 ( modified message)  to urge (compel) devices connected to the second link 22 that offer services to reply with a response. 

Applicant’s argument #3
Applicant argues that Kloberdans does not disclose the mDNS server 
Examiner response To Applicant’s argument #3
The examiner respectfully disagrees. The applicant’s specification recites that the mDNS server 104 may be a device offering services to other devices on home network 100 (¶0032).
Kloberdans teaches that the second device 28 that resides on the different link/subnet offers services to  all hosts within the multiple  network( Fig.4, ¶0034). 
Therefore, based on the broadest reasonable interpretation of the claim language and in light of the specification, The examiner interprets mDNS server as equivalent to the device 28 that offers services to other devices through CER 16  using mDNS  protocol. 

Applicant’s argument #4
Applicant argues that nothing in the destination field indicate that the modified mDNS  should be forwarded to all devices within  a second sub network – See Remarks – Page 12

Examiner response To Applicant’s argument #4
The examiner respectfully disagrees. The claim recites “ wherein the group destination IP address indicates that the modified mDNS message should be forwarded to all devices within the second sub-network”.
Kloberdans teaches generating a second message including a group destination ( multicast address - FF02: :FB) – See Fig.4, ¶0025). 
Kloberdans further teaches an mDNS query message transmitted from the first device 26 over the first link 20. The first message is multicasted over the first link 20 to all connected devices and/or unicast to the CER 16 or other device to determine the presence of other connected devices, to announce services and/or to perform any number of other operations consistent with mDNS or other link-local messaging. The CER 16 may determine the first message and its suitability to be shared over the second link 22 or other links within the inside network 18 or other network within its domain.
 Kloberdans further teaches the CER 16 may relay the second message as a multicast or unicast transmission over the second link for communication to the second device and/or other devices connected thereto (¶0024).
Kloberdans further teaches that the  mDNS reserves two multicast IP addresses for the
purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet , receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 (¶0034; ¶0029). 
Therefore, based on the broadest reasonable interpretation and in light of specification (¶0033), the examiner interprets the group destination as equivalent to multicast destination (FF02::FB)  that indicate that message should be forwarded to connected devices  in other links.  

Other Applicant’s arguments, see Remarks – Page 11 with regards to  “mDNS query requesting service” , with respect to the rejection(s) of claims 1-24 under 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niranjan.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 9, 10, 13-15, 17-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kloberdans et al. Publication No. US 2016/0006822 A1 (Kloberdans hereinafter) in view of  Niranjan et al. Publication No. US 2021/0345231 A1( Niranjan hereinafter). 
Regarding claim 1,
Kloberdans teaches a  gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network such that the gateway device connects the mDNS server indirectly to the mDNS client (Abstract; ¶ 0021 – 0025 – Note: the examiner interprets such the gateway connects as equivalent to wherein the gateway connects), said gateway device being configured to facilitate communication between the mDNS client and the mDNS server, said gateway device comprising: 
a memory; and a processor configured to execute instructions stored on said memory to cause said gateway device to: receive an mDNS query from the mDNS client [..] , the mDNS query including a first source internet protocol (IP) address associated with the mDNS client, a group destination IP address including a first destination IP address associated with the mDNS server and a payload (Fig.4, ¶ 0025 - receiving mDNS query  transmitted from  the first device 26 over  a first link 20 , the first message may be multicasted over  the first link. The first message 66 is shown to include a first source address ( src ), a first destination address (dest) and a payload. The first source address may be a unicast link-local address assigned to the first device, shown as FE80:2::12, and the first destination may be a multicast, link-local address, shown as FF02: :FB.and payload (Fig.4, Para 0025). Fig.4 shows receiving mDNS query incudes multicast , link local address (FF02::FB)  at the CER 16, the FF02::FB is associated with device 28 (mDNS server) – Fig.4 shows receiving mDNS query from first device, the mDNS query  include a source address (FE80:2::12,) and group address (FF02: :FB); 

substitute, in the mDNS query, the first source IP address associated with the mDNS client with a second source IP address associated with said gateway device to generate a modified mDNS query (Fig.4 ; ¶ 0025- The CER 16 may generate the second message according to information included within the first message and/or other information provided thereto, e.g., the CER 16 may be apprised of addresses and other information for the second device 28 or other devices and/or operational constraints of the second link 22. One non-limiting aspect of the present invention contemplates generating the second message to be essentially a replication of the first message with the link-local information and addressing being removed or otherwise adjusted to facilitate communication over the second link 22 – Fig 4. - generating a second message by changing the source address (FE80:2::12/64) associated with first device 26 with source address (FE80:1::1/64) associated with CER 16 ).

 relay the modified mDNS query to the group destination IP address including a first destination IP address associated with the mDNS server , wherein the group destination IP address indicates that the modified  mDNS  message should be forwarded  to all devices within the second sub-network(Fig.4;¶ 0024- 0025 – generating a second message including a group destination (FF02: :FB) associated with device 28 (mDNS server). The CER 16 may relay the second message as a multicast over the second link for communication to the second device and/or other devices connected thereto - Fig.4 shows relaying the second message (modified  mDNS query) incudes multicast , link local address (FF02::FB), the FF02::FB is associated with device 28 (mDNS server).  The Multicast address indicates that the second message should be forwarded to all devices resides on second link/subnet such as device 28).

wherein the modified mDNS message compels all devices within the second sub-network offering services to reply with a corresponding response message  (¶ 0029 - The response may be issued as a first message 98 from the second device 28 following receipt of a corresponding query message ( e.g., see FIG. 4 or 5) and relayed to the first link 20 by the CER 16 as a second message 100. In this manner, the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing - ¶ 0034 - The  invention extends mDNS multicast queries and responses to other links or subnets to make the entire small office and home office (SoHo) act like one broadcast domain for mDNS messages, thereby enabling all devices with services to be discovered and advertised to all hosts on multiple networks in the SoHo.  mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services).

Kloberdans teaches enabling and extending mDNS messages between multiple routed domains to provide services to all devices in the home (¶ 0033). 
However, Kloberdans does not explicitly teach receiving an mDNS query  requesting a service. 
Niranjan teaches 
receiving an mDNS query  requesting a service (¶006; Using Bonjour, an end user device make a multicast query for available services, and the devices that offer the available services provide a multicast response  ¶0020  - the Layer 3-aware network devices may forward service discovery queries, such as mDNS queries, to other VLANs. ¶0022 a service discovery gateway may operate in some respects as a standard Bonjour client. The service discovery gateway may query for available services on the VLANs of a network and pre-populate (cache) a local directory of services based on the responses from services on those VLANs) . 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Niranjan.  The motivation to do so is to allow the system to extend the use of mDNS to allow end user devices to issue a query for available services across multiple VLANs (Niranjan - ¶ 007).

Regarding claim 2,
Kloberdans further teaches
wherein said processor is further configured to cause the gateway device to: receive an mDNS response from the mDNS server, in response to the modified mDNS query having a second destination IP address associated with said gateway, the mDNS response including a third source IP address associated with the mDNS server; substitute, in the mDNS response, the third source IP address associated with the mDNS server with a fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway device with a third destination IP address associated with the mDNS client device to generate a modified mDNS response; and relay the modified mDNS response to the third destination IP address associated with the mDNS client ( Fig.8,9;¶ 0028 - the CER 16 may be configured to change IPv6 addressing for messages received from the second link 22 to IPv4 addressing when communicated over the first link 26 ¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.7 & 8 shows receiving mDNS response from second device (mDNS server) in response to the generated second message (modified query ) having FF::FB (  second destination) associated with CER 16, changing  source address (FE80:1::17/64 -Fig. 8) to  source  address (FE80:2::1/64 -Fig.8) - the destination address may be changed when relaying messages). 

Regarding claim 5,
Kloberdans further teaches
wherein said processor is further configured to cause the gateway device to: receive a second mDNS response from a second mDNS server, in response to the modified mDNS query having a fifth source IP address associated with the second mDNS server and the second destination IP address associated with said gateway; substitute, in the second mDNS response, the fifth source IP address associated with the second mDNS server with the fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with the third destination IP address associated with the mDNS client to generate a second modified mDNS response; and relay the second modified mDNS response to the third destination IP address associated with the mDNS client(¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 2022 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8,¶ 0026;¶ 0030). 



Regarding claim 6,

Kloberdans teaches 
wherein the second source IP address and fourth source IP address are selected from one or more available IP addresses that are reserved exclusively for mDNS communication. (¶ 0034- mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks - These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay ( optionally, not proxy) mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet by changing the IP source address in the IP packet and removing any Link Local IP addresses in the mDNS payload – See Fig.9).  

Regarding claim 7,
Kloberdans further teaches
wherein the mDNS query contains information indicating that it is an mDNS query (¶ 0005 – facilitating service discovery and other operations using mDNS, Bonjour or other link-local protocols within a multi-link network so as to facilitate service discovery and other operations across an entirety of the multi-link network – ¶ 0021 - FIG. 3 illustrates an exemplary, mDNS format 40 for the first message or other messages capable of being relayed with the CER 16 in the manner contemplated by one non-limiting aspect of the present invention. The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS – See Also Fig.3).


Regarding claim 9,
Kloberdans teaches a method of operating a gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network so that the gateway device  connects the mDNS server indirectly to the mDNS client , the gateway device being configured to facilitate communication between the mDNS client and the mDNS server (Abstract; ¶ 0021 – 0025 – Note: the examiner interprets so that  the gateway connects as equivalent wherein the gateway connects),said method comprising: 

receiving, via a processor configured to execute instructions stored on a memory, an mDNS query from the mDNS client [..], the mDNS query including a first source internet protocol (IP) address associated with the mDNS client, a group destination IP address including a first destination IP address associated with the mDNS server and a payload (Fig.4, ¶ 0025 - receiving mDNS query  transmitted from  the first device 26 over  a first link 20 , the first message may be multicasted over  the first link. The first message 66 is shown to include a first source address ( src ), a first destination address (dest) and a payload. The first source address may be a unicast link-local address assigned to the first device, shown as FE80:2::12, and the first destination may be a multicast, link-local address, shown as FF02: :FB.and payload (Fig.4, Para 0025). Fig.4 shows receiving mDNS query incudes multicast , link local address (FF02::FB)  at the CER 16, the FF02::FB is associated with device 28 (mDNS server) – Fig.4 shows receiving mDNS query from first device, the mDNS query  include a source address (FE80:2::12,) and group address (FF02: :FB); 


substituting, via the processor and in the mDNS query, the first source IP address associated with the mDNS client with a second source IP address associated with said gateway device to generate a modified mDNS query (Fig.4 ; ¶ 0025- The CER 16 may generate the second message according to information included within the first message and/or other information provided thereto, e.g., the CER 16 may be apprised of addresses and other information for the second device 28 or other devices and/or operational constraints of the second link 22. One non-limiting aspect of the present invention contemplates generating the second message to be essentially a replication of the first message with the link-local information and addressing being removed or otherwise adjusted to facilitate communication over the second link 22 – Fig 4. - generating a second message by changing the source address (FE80:2::12/64) associated with first device 26 with source address (FE80:1::1/64) associated with CER 16 ).


relaying, via the processor, the modified mDNS query to the group destination IP address including a first destination IP address associated with the mDNS server, wherein the group destination IP address indicates that the modified  mDNS  message should be forwarded  to all devices within the second sub-network(Fig.4;¶ 0024- 0025 – generating a second message including a group destination (FF02: :FB) associated with device 28 (mDNS server). The CER 16 may relay the second message as a multicast over the second link for communication to the second device and/or other devices connected thereto - Fig.4 shows relaying the second message (modified  mDNS query) incudes multicast , link local address (FF02::FB), the FF02::FB is associated with device 28 (mDNS server).  The Multicast address indicates that the second message should be forwarded to all devices resides on second link/subnet such as device 26).

wherein the modified mDNS message compels all devices within the second sub-network offering services to reply with a corresponding response message  (¶ 0029 - The response may be issued as a first message 98 from the second device 28 following receipt of a corresponding query message ( e.g., see FIG. 4 or 5) and relayed to the first link 20 by the CER 16 as a second message 100. In this manner, the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing - ¶ 0034 - The  invention extends mDNS multicast queries and responses to other links or subnets to make the entire small office and home office (SoHo) act like one broadcast domain for mDNS messages, thereby enabling all devices with services to be discovered and advertised to all hosts on multiple networks in the SoHo.  mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services).

Kloberdans teaches enabling and extending mDNS messages between multiple routed domains to provide services to all devices in the home (¶ 0033)., 
However, Kloberdans does not explicitly teach receiving an mDNS query  requesting a service. 
Niranjan teaches 
receiving an mDNS query  requesting a service (¶006; Using Bonjour, an end user device may make a multicast query for available services, and the devices that offer the available services provide a multicast response  ¶0020  - the Layer 3-aware network devices may forward service discovery queries, such as mDNS queries, to other VLANs. ¶0022 a service discovery gateway may operate in some respects as a standard Bonjour client. The service discovery gateway may query for available services on the VLANs of a network and pre-populate (cache) a local directory of services based on the responses from services on those VLANs) . 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Niranjan.  The motivation to do so is to allow the system to extend the use of mDNS to allow end user devices to issue a query for available services across multiple VLANs (Niranjan - ¶ 007).


Regarding claim 10,
Kloberdans further teaches
receiving, via the processor, an mDNS response from the mDNS server, in response to the modified mDNS query having a second destination IP address associated with said gateway, the mDNS response including a third source IP address associated with the mDNS server; substituting, via the processor and in the mDNS response, the third source IP address associated with the mDNS server with a fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with a third destination IP address associated with the mDNS client device to generate a modified mDNS response; and relaying, via the processor, the modified mDNS response to the third destination IP address associated with the mDNS client ( Fig.8,9;¶ 0028 - the CER 16 may be configured to change IPv6 addressing for messages received from the second link 22 to IPv4 addressing when communicated over the first link 26 (this implementation is not shown) ¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.7 & 8 shows receiving mDNS response from second device (mDNS server) in response to the generated second message (modified query ) having FF::FB (  second destination) associated with CER 16, changing  source address (FE80:1::17/64 -Fig. 8)to  source  address (FE80:2::1/64 -Fig.8) - the destination address may be changed when relaying messages). 


Regarding claim 13,
Kloberdans further teaches
receiving, via the processor, a second mDNS response from a second mDNS server, in response to the modified mDNS query having a fifth source IP address associated with the second mDNS server and the second destination IP address associated with said gateway, substituting, via the processor, in the second mDNS response, the fifth source IP address associated with the second mDNS server with a the fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with the third destination IP address associated with the mDNS client to generate a second modified mDNS response; and relaying, via the processor, the second modified mDNS response to the third destination IP address associated with the mDNS client (¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8,¶ 0026;¶ 0030). 


Regarding claim 14,

Kloberdans teaches 
wherein the second source IP address and fourth source IP address are selected from one or more available IP addresses that are reserved exclusively for mDNS communication. (¶ 0034- mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks - These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay ( optionally, not proxy) mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet by changing the IP source address in the IP packet and removing any Link Local IP addresses in the mDNS payload – See Fig.9).  


Regarding claim 15,
Kloberdans further teaches
wherein the mDNS query contains information indicating that it is an mDNS query (¶ 0005 – facilitating service discovery and other operations using mDNS, Bonjour or other link-local protocols within a multi-link network so as to facilitate service discovery and other operations across an entirety of the multi-link network – ¶ 0021 - FIG. 3 illustrates an exemplary, mDNS format 40 for the first message or other messages capable of being relayed with the CER 16 in the manner contemplated by one non-limiting aspect of the present invention. The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS – See Also Fig.3).


Regarding claim 17,
Kloberdans teaches a non-transitory, computer-readable media having computer- readable instructions stored thereon, the computer-readable instructions being capable of being read by a gateway device for use with a multicast domain name system (mDNS) client on a first sub-network and an mDNS server on a second sub-network so that the gateway device connects the mDNS server indirectly to the mDNS client, the gateway device being configured to facilitate communication between the mDNS client and the mDNS server(Abstract; ¶ 0021 – 0025 – Note; the examiner interprets so that the gateway connects as wherein the gateway connects ..), wherein the computer-readable instructions are capable of instructing the gateway device to perform the method comprising: 
receiving, via a processor configured to execute instructions stored on a memory, an mDNS query from the mDNS client [..] , the mDNS query including a first source internet protocol (IP) address associated with the mDNS client, a group destination IP address including a first destination IP address associated with the mDNS server, and a payload ((Fig.4, ¶ 0025 - receiving mDNS query  transmitted from  the first device 26 over  a first link 20 , the first message may be multicasted over  the first link. The first message 66 is shown to include a first source address ( src ), a first destination address (dest) and a payload. The first source address may be a unicast link-local address assigned to the first device, shown as FE80:2::12, and the first destination may be a multicast, link-local address, shown as FF02: :FB.and payload (Fig.4, Para 0025). Fig.4 shows receiving mDNS query incudes multicast , link local address (FF02::FB)  at the CER 16, the FF02::FB is associated with device 28 (mDNS server) – Fig.4 shows receiving mDNS query from first device, the mDNS query  include a source address (FE80:2::12,) and group address (FF02: :FB); 

substituting, via the processor and in the mDNS query, the first source IP address associated with the mDNS client with a second source IP address associated with said gateway device to generate a modified mDNS query (Fig.4 ; ¶ 0025- The CER 16 may generate the second message according to information included within the first message and/or other information provided thereto, e.g., the CER 16 may be apprised of addresses and other information for the second device 28 or other devices and/or operational constraints of the second link 22. One non-limiting aspect of the present invention contemplates generating the second message to be essentially a replication of the first message with the link-local information and addressing being removed or otherwise adjusted to facilitate communication over the second link 22 – Fig 4. - generating a second message by changing the source address (FE80:2::12/64) associated with first device 26 with source address (FE80:1::1/64) associated with CER 16 ).

relaying, via the processor, the modified mDNS query to the group destination IP address including a first destination IP address associated with the mDNS server, wherein the group destination IP address indicates that the modified  mDNS  message should be forwarded  to all devices within the second sub-network(Fig.4;¶ 0024- 0025 – generating a second message including a group destination (FF02: :FB) associated with device 28 (mDNS server). The CER 16 may relay the second message as a multicast over the second link for communication to the second device and/or other devices connected thereto - Fig.4 shows relaying the second message (modified  mDNS query) incudes multicast , link local address (FF02::FB), the FF02::FB is associated with device 28 (mDNS server).  The Multicast address indicates that the second message should be forwarded to all devices resides on second link/subnet such as device 28).

wherein the modified mDNS message compels all devices within the second sub-network offering services to reply with a corresponding response message  (¶ 0029 - The response may be issued as a first message 98 from the second device 28 following receipt of a corresponding query message ( e.g., see FIG. 4 or 5) and relayed to the first link 20 by the CER 16 as a second message 100. In this manner, the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing - ¶ 0034 - The  invention extends mDNS multicast queries and responses to other links or subnets to make the entire small office and home office (SoHo) act like one broadcast domain for mDNS messages, thereby enabling all devices with services to be discovered and advertised to all hosts on multiple networks in the SoHo.  mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services).

Kloberdans teaches enabling and extending mDNS messages between multiple routed domains to provide service to all devices in the home (¶ 0033). 
However, Kloberdans does not explicitly teach receiving an mDNS query  requesting a service. 
Niranjan teaches 
receiving an mDNS query  requesting a service (¶006; Using Bonjour, an end user device may make a multicast query for available services, and the devices that offer the available services provide a multicast response  ¶0020  - the Layer 3-aware network devices may forward service discovery queries, such as mDNS queries, to other VLANs. ¶0022 a service discovery gateway may operate in some respects as a standard Bonjour client. The service discovery gateway may query for available services on the VLANs of a network and pre-populate (cache) a local directory of services based on the responses from services on those VLANs) . 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Niranjan.  The motivation to do so is to allow the system to extend the use of mDNS to allow end user devices to issue a query for available services across multiple VLANs (Niranjan - ¶ 007).

Regarding claim 18,
Kloberdans further teaches
wherein the computer-readable instructions are capable of instructing the gateway device to perform the method further comprising: receiving, via the processor, an mDNS response from the mDNS server, in response to the modified mDNS query having a second destination IP address associated with said gateway, the mDNS response including a third source IP address associated with the mDNS server; substituting, via the processor and in the mDNS response, the third source IP address associated with the mDNS server with a fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with a third destination IP address associated with the mDNS client device to generate a modified mDNS response; and relaying, via the processor, the modified mDNS response to the third destination IP address associated with the mDNS client ( Fig.8,9;¶ 0028 - the CER 16 may be configured to change IPv6 addressing for messages received from the second link 22 to IPv4 addressing when communicated over the first link 26 (this implementation is not shown) ¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.7 & 8 shows receiving mDNS response from second device (mDNS server) in response to the generated second message (modified query ) having FF::FB (  second destination) associated with CER 16, changing  source address (FE80:1::17/64 -Fig. 8)to  source  address (FE80:2::1/64 -Fig.8) - the destination address may be changed when relaying messages). 


Regarding claim 21,
Kloberdans further teaches
wherein the computer-readable instructions are capable of instructing the gateway device to perform the method further comprising: receiving, via the processor, a second mDNS response from a second mDNS server, in response to the modified mDNS query having a fifth source IP address associated with the second mDNS server and the second destination IP address associated with said gateway; substituting, via the processor, in the second mDNS response, the fifth source IP address associated with the second mDNS server with the fourth source IP address associated with said gateway device, and the second destination IP address associated with the gateway with the third destination IP address associated with the mDNS client to generate a second modified mDNS response; and relaying, via the processor, the second modified mDNS response to the third destination IP address associated with the mDNS client. (¶ 0029 – the CER 16 may be configured to facilitate receiving queries from the first link 20, relaying the queries to the second link 22, receiving responses to the query from devices connected to the second link 22 and relaying the responses back to the first link 20, thereby enabling service discovery across multiple links in a multi-link network where two or more of the links 20, 22 operate according to link-local information and/ or addressing. The first message 98, i.e., the response, is shown to include a link-local, unicast source address assigned to the second device, a link-local, multicast destination address a payload including the first, second, and third resource records described above. The first and second destination address may be matched, link-local addresses as the corresponding multicast address may be employed on both the first and second links 20, 22 to distribute messages, as with the illustrated messaging, the destination address may be changed when relaying messages – See Fig.8,¶ 0026;¶ 0030). 


Regarding claim 22,

Kloberdans teaches 
wherein the second source IP address and fourth source IP address are selected from one or more available IP addresses that are reserved exclusively for mDNS communication. (¶ 0034- mDNS reserves two multicast IP addresses for the purpose of querying for, and listening to, devices that offer services. These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks - These multicast addresses are FF02::FB for IPv6 and 224.0.0.251 for IPv4 networks. One non-limiting aspect of the present invention allows a router to relay ( optionally, not proxy) mDNS frames to a different link/subnet by listening for mDNS multicast messages on a well-known IP addresses and placing them on the new link/subnet by changing the IP source address in the IP packet and removing any Link Local IP addresses in the mDNS payload – See Fig.9).  

Regarding claim 23,
Kloberdans further teaches
wherein the mDNS query contains information indicating that it is an mDNS query (¶ 0005 – facilitating service discovery and other operations using mDNS, Bonjour or other link-local protocols within a multi-link network so as to facilitate service discovery and other operations across an entirety of the multi-link network – ¶ 0021 - FIG. 3 illustrates an exemplary, mDNS format 40 for the first message or other messages capable of being relayed with the CER 16 in the manner contemplated by one non-limiting aspect of the present invention. The message is shown to include a header 42 and a payload 44. The header 42 may specify information associated with facilitating communications, including a source address 46 and a destination address 48, respectively referred to as a first source address and a first destination address, and the payload 44 may specify information intended to for transmission, including one or more resource records 52, 54, 56. The resource records 52, 54, 56 may be portions of the payload 44 or other fields within the first message carrying link-local and/or non-link local information as required by mDNS – See Also Fig.3).



Claims 3,4,8,11,12,16,19,20,24 are rejected under 35 U.S.C. 103 as being unpatentable over Kloberdans in view of  Niranjan further in view of Simotas et al. Publication No. US 2019/0182060 A1 (Simotas hereinafter)

Regarding claim 3,
Kloberdans further teaches
wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure that maps the first source IP address with the second source IP address, that maps the third source IP address with the fourth source IP address, that maps the second destination IP address with the third destination address (¶ 0031 - The second destination address may be determined by the CER 16 tracking a query triggering the response (first message), such as in a routing table 110. The routing table 110 may include state information regarding the exchange of queries and responses so as to facilitate directing responsive messages to the device originating the prior message causing the response. The routing table 110 illustrates addressing for a multicast query prompting the second device 28 to transmit the response in a first row and addressing for the corresponding response within a second row).

However, Kloberdans does not explicitly teach data structure  that maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server
Simotas  teaches
Wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server (¶ 0230-0235-  which show that the proxy server has an address translation mechanism that maps addresses and ports – ¶ 0218 - It is also necessary for the casting proxy to configure an address translation mechanism mapping virtual target device IP addresses and ports to actual Target Device IP addresses and ports. This is implemented using available Network Addressing Translation (NAT) tools in the implementation platform – Note:  the examiner interprets the limitation after the so as term as that the data structure enabling the subsequent TCP session between the client and server, the claim captured the functions by which the intended results are accomplished).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 4,
Kloberdans does not explicitly teach 
wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to: accept a first transmission control protocol (TCP) connection from the mDNS client; initiate a second TCP connection with the mDNS server; and pass TCP data between the mDNS client to the mDNS server


However, Simotas teaches
wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to: accept a first transmission control protocol (TCP) connection from the mDNS client; initiate a second TCP connection with the mDNS server; and pass TCP data between the mDNS client to the mDNS server (¶ 0099 - By way of example, device and service discovery may be done by querying the RR:_services._dns-sd._udp. local. or other device specific queries such as RR_googlecast._ tcp.local for Chromecast devices – ¶ 0134 -  Any mDNS queries for (e.g. a Google Chromecast target device in the guest room) RR_googlecast._tcp.local ( or other queries for other types of media playback device, e.g. use airplay._tcp.local for Apple TV devices) originating from IP address Y should be replied by the local proxy server 305 with unicast responses made from the mDNS replies of the target devices in Room N (i.e. replies should be sent to the IP destination address Y of only the source device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).
Regarding claim 8,
Kloberdans does not explicitly teach wherein the information is a TCP and/or UDP port number. 
However, Simotas  teaches
wherein the information is a TCP and/or UDP port number (Fig.3, ¶ 0159 - The discovery request message 392 comprises: [0160] the MAC address of the source device 210   [0164] the source communications port (5353) [0165] the destination communications port (5353) [0166] the communications protocol (MDNS) and [0167] the message body (e.g. Standard query 0x0000 PTR_googlecast_tcp.local, QM"question" in the case of a Chromecast media playback device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).
Regarding claim 11,
Kloberdans further teaches
maintaining, via the processor, a data structure that maps the first source IP address with the second source IP address, that maps the third source IP address with the fourth source IP address, that maps the second destination IP address with the third destination address, (¶ 0031 - The second destination address may be determined by the CER 16 tracking a query triggering the response (first message), such as in a routing table 110. The routing table 110 may include state information regarding the exchange of queries and responses so as to facilitate directing responsive messages to the device originating the prior message causing the response. The routing table 110 illustrates addressing for a multicast query prompting the second device 28 to transmit the response in a first row and addressing for the corresponding response within a second row).

However, Kloberdans does not explicitly teach data structure that maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server
Simotas teaches
Wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server (¶ 0230-0235-  which show that the proxy server has an address translation mechanism that maps addresses and ports – ¶ 0218 - It is also necessary for the casting proxy to configure an address translation mechanism mapping virtual target device IP addresses and ports to actual Target Device IP addresses and ports. This is implemented using available Network Addressing Translation (NAT) tools in the implementation platform – Note:  the examiner interprets the limitation after the so as term as that the data structure enabling the subsequent TCP session between the client and server, the claim captured the functions by which the intended results are accomplished).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).


Regarding claim 12,
Kloberdans does not explicitly teach 
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server.

However, Simotas teaches
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server. (¶ 0099 - By way of example, device and service discovery may be done by querying the RR:_services._dns-sd._udp. local. or other device specific queries such as RR_googlecast._ tcp.local for Chromecast devices – ¶ 0134 -  Any mDNS queries for (e.g. a Google Chromecast target device in the guest room) RR_googlecast._tcp.local ( or other queries for other types of media playback device, e.g. use airplay._tcp.local for Apple TV devices) originating from IP address Y should be replied by the local proxy server 305 with unicast responses made from the mDNS replies of the target devices in Room N (i.e. replies should be sent to the IP destination address Y of only the source device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 16,
Kloberdans does not explicitly teach wherein the information is a TCP and/or UDP port number. 
However, Simotas  teaches
wherein the information is a TCP and/or UDP port number (Fig.3, ¶ 0159 - The discovery request message 392 comprises: [0160] the MAC address of the source device 210   [0164] the source communications port (5353) [0165] the destination communications port (5353) [0166] the communications protocol (MDNS) and [0167] the message body (e.g. Standard query 0x0000 PTR_googlecast_tcp.local, QM"question" in the case of a Chromecast media playback device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 19,
Kloberdans further teaches
maintaining, via the processor, a data structure that maps the first source IP address with the second source IP address, that maps the third source IP address with the fourth source IP address, that maps the second destination IP address with the third destination address, (¶ 0031 - The second destination address may be determined by the CER 16 tracking a query triggering the response (first message), such as in a routing table 110. The routing table 110 may include state information regarding the exchange of queries and responses so as to facilitate directing responsive messages to the device originating the prior message causing the response. The routing table 110 illustrates addressing for a multicast query prompting the second device 28 to transmit the response in a first row and addressing for the corresponding response within a second row

However, Kloberdans does not explicitly teach data structure that maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server
Simotas  teaches
Wherein said processor is further configured to execute instructions stored on said memory to cause said gateway device to maintain a data structure maps ports associated with the first sub-network with ports associated with the second sub-network so as to enable a subsequent transmission control protocol (TCP) session between the mDNS client and the mDNS server (¶ 0230-0235-  which show that the proxy server has an address translation mechanism that maps addresses and ports – ¶ 0218 - It is also necessary for the casting proxy to configure an address translation mechanism mapping virtual target device IP addresses and ports to actual Target Device IP addresses and ports. This is implemented using available Network Addressing Translation (NAT) tools in the implementation platform – Note:  the examiner interprets the limitation after the so as term as that the data structure enabling the subsequent TCP session between the client and server, the claim captured the functions by which the intended results are accomplished).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).
Regarding claim 20,
Kloberdans does not explicitly teach 
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server.

However, Simotas teaches
accepting, via the processor, a first transmission control protocol (TCP) connection from the mDNS client; initiating, via the processor, a second TCP connection with the mDNS server; and passing, via the processor, TCP data from the mDNS client to the mDNS server. (¶ 0099 - By way of example, device and service discovery may be done by querying the RR:_services._dns-sd._udp. local. or other device specific queries such as RR_googlecast._ tcp.local for Chromecast devices – ¶ 0134 -  Any mDNS queries for (e.g. a Google Chromecast target device in the guest room) RR_googlecast._tcp.local ( or other queries for other types of media playback device, e.g. use airplay._tcp.local for Apple TV devices) originating from IP address Y should be replied by the local proxy server 305 with unicast responses made from the mDNS replies of the target devices in Room N (i.e. replies should be sent to the IP destination address Y of only the source device).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Regarding claim 24,
Kloberdans does not explicitly teach wherein the information is a TCP and/or UDP port number. 
However, Simotas teaches
wherein the information is a TCP and/or UDP port number (Fig.3, ¶ 0159 - The discovery request message 392 comprises: [0160] the MAC address of the source device 210   [0164] the source communications port (5353) [0165] the destination communications port (5353) [0166] the communications protocol (MDNS) and [0167] the message body (e.g. Standard query 0x0000 PTR_googlecast_tcp.local, QM"question" in the case of a Chromecast media playback device). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kloberdans to include the teachings of Simotas.  The motivation to do so is to allow the system to employs intermediate network components that intercept and manipulate session and configuration protocol traffic according to network rules (Abstract – Simotas).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445